699 S.E.2d 638 (2010)
STATE of North Carolina
v.
Breland Barcel LEE.
No. 158P10.
Supreme Court of North Carolina.
June 16, 2010.
Larry C. Economos, Greenville, for Breland Barcel Lee.
*639 William P. Hart, Jr., Assistant Attorney General, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 6th of April 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."